Citation Nr: 0118114	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  99-15 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Evaluation of service-connected empty sella syndrome, 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from August 1979 to 
November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran was granted service 
connection for empty sella syndrome in that decision and 
assigned a 10 percent disability rating, effective from 
November 25, 1996.

The Board notes that the veteran requested that she be 
afforded a hearing at the RO at the time she submitted her 
substantive appeal in July 1999.  The veteran was scheduled 
for a hearing in October 1991 and notified of the hearing 
date in September 1999.  The veteran failed to report for her 
hearing.

The Board also notes that the veteran's representative 
submitted a VA Form 646 and statement in support of the 
veteran's claim in November 2000.  The statement listed 
several additional issues that are not certified on appeal 
(service connection for a knee condition, back condition, 
sinusitis, and rhinorrhea) and are not for consideration by 
the Board at this time.  The statement presented argument on 
a number of issues, to include that prior decisions were 
either not final due to procedural error or that there was 
clear and unmistakable error (CUE) in prior decisions.  

In addition, the representative submitted a Written Brief 
Presentation in December 2000.  In that presentation, the 
representative raised the issue of an earlier effective date 
for the first time in regard to the veteran's service-
connected empty sella syndrome.  The representative did not 
indicate whether the earlier effective date claim encompassed 
just the issue of service connection, or included the issue 
of an earlier effective date for the assignment of the 10 
percent disability rating.  (The Board notes that the 
effective date suggested by the representative, September 15, 
1991, is for a date when the veteran was still on active 
duty, and that November 15, 1991, may have been the intended 
date.)

As indicated above, the representative has raised a number of 
issues that have not been developed or certified on appeal 
and, therefore, are not within the jurisdiction of the Board.  
Accordingly, those issues are referred to the RO for 
consideration and such further development as may be 
necessary.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized the rating 
issue as an appeal from the original rating of 10 percent.  
This requires consideration of whether a higher rating is 
warranted at any point since the award of service connection.  
Fenderson, supra.  

Although the July 1998 rating decision shows that service 
connection and a 10 percent rating were granted for empty 
sella syndrome effective from November 25, 1996, a July 1999 
rating decision reflects that the award of service connection 
and a 10 percent rating were made effective from November 16, 
1991, the day following the veteran's separation from 
service.  While it may be that this latter reference was a 
mistake in which the effective dates for empty sella syndrome 
and service connection for a left salpingo-oophorectomy were 
transposed, this matter should be clarified by the RO so that 
the rating requirement set forth in Fenderson, supra, may be 
properly applied.  

The Board also notes that the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096, became 
effective during the pendency of this appeal.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477(1999), opinion withdrawn and 
appeal dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  It also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 
11-00; Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
The RO notified the veteran of this law by way of a letter 
dated in February 2001.

In the case of Holliday v. Principi, 14 Vet. App. 280 (2001), 
it was noted that the VA Secretary had not promulgated 
implementing regulations, and that these regulations might in 
fact provide more assistance than is required by the Veterans 
Claims Assistance Act itself.  Holliday, at 289.  Indeed, the 
Court noted that, until such regulations were promulgated, 
there remained significant uncertainties regarding the kind 
of notice to be given to each class of claimants, especially 
in light of the Secretary's acknowledgment that the 
notification requirements had universal application.  
Holliday, at 289-290.  In order to ensure that the veteran in 
this case is afforded all the protections of the Veterans 
Claims Assistance Act of 2000, as implemented by VA, a remand 
is required.  

The Board notes that the veteran was granted service 
connection for empty sella syndrome in July 1998.  The basis 
for the grant of service connection was the findings from a 
May 1997 VA neurological examination.  This is the last VA 
examination of record.  Moreover, there are no outpatient 
treatment records for the period after May 1997.  

The Board finds that the medical evidence of record is too 
stale to provide a fair assessment of the veteran's current 
level of disability as well as the level of disability from 
the effective date of the award of 10 percent.  Accordingly, 
upon remand the veteran must be afforded a thorough and 
contemporaneous medical examination.   See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (fulfillment of the 
statutory duty to assist includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of the prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one). 

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000), is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include obtaining copies of any relevant 
records reflecting VA or private 
treatment the veteran may have received 
since the time that such records were 
last procured. 

2.  The veteran should be afforded a VA 
examination (endocrinology/neurology as 
deemed appropriate) in order to fully 
assess the severity of the service-
connected empty sella syndrome.  All 
necessary tests and studies should be 
accomplished and clinical manifestations 
should be reported in detail.  The 
claims folder and a copy of this remand 
should be made available to the examiner 
prior to evaluation.  All opinions 
should be supported by the evidence of 
the record and the examiner should 
specifically refer to the medical 
principles and evidentiary record relied 
on in forming opinions.  Any symptoms 
due to empty sella syndrome should be 
described in detail, including the 
duration and frequency.  

3.  The RO should review the report of 
the examination to ensure that the 
requirements of the foregoing paragraph 
have been satisfied.  If not, the report 
should be returned for necessary 
corrective action, as appropriate.

4.  Thereafter, the RO should re-
adjudicate this claim.  The RO should 
clarify the effective date for the award 
of the original 10 percent rating.  If the 
benefit sought on appeal remains denied, 
the veteran and her representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  The SSOC 
should also explain the discrepancy 
between the effective dates shown in July 
1998 and July 1999.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

